DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 1/31/22, amended claim(s) 1 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-4, 6, 10, and 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “wherein the electrical interface comprises a first electrical contact on an outer surface of the proximal portion and at least one second electrical contact on the outer surface of the proximal portion” appears to be new matter.  The examiner could not find these exact terms in the specification, and although the exact terms do not need to be used in the claims as they are in the specification, the examiner could not find any corollaries either.  The closest support the examiner could find is at para [0034] of the specification as originally filed, which states “[t]he electrical interface 122 may include a series of conductive contacts on its outer surface that engage and communicate with corresponding contacts on a connector…”  However, this paragraph differentiates from the contacts that are part of the electrical interface (which is what is being claimed in the claim language above) and the contacts that are on the connector.  The examiner respectfully requests Applicant’s assistance in determining were support may be found or have the subject matter canceled from the claims.
Dependent claim(s) 3-4, 6, 10, and 13 fail to cure the deficiencies of independent claim 1, thus claim(s) 1, 3-4, 6, 10, and 13 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0058977 to Burkett et al. (hereinafter “Burkett”) in view of U.S. Patent Application Publication No. 2014/0187874 to Burkett et al. (hereinafter “Burkett’874”) U.S. Patent No. 4,632,121 to Johnson et al. (hereinafter “Johnson”) and U.S. Patent Application Publication No. 2015/0150505 to Kaskoun et al. (hereinafter “Kaskoun”).
For claim 1, Burkett discloses a wireless intraluminal device, comprising:
a flexible elongate member (102) including a proximal portion (proximal portion of 102) and a distal portion (distal portion of 102);
a sensor assembly (108) coupled to the distal portion of the flexible elongate member (as can be seen in Figs. 1-3) (para [0027]);
a cable (“electrical conductor,” para [0030]) coupled to the sensor assembly and extending along the flexible elongate member (Fig. 1) (para [0030]);
a wireless transceiver (110) (“the connector 110 is configured to facilitate wireless communication…,” para [0029]) positioned within the flexible elongate member (para [0028]), wherein the wireless transceiver is in communication with the sensor assembly via the cable (para [0030]); and
an electrical interface (“electrical connection” and/or “electrical conductors,” para [0029]) coupled to the proximal portion of the flexible elongate member (as can be seen in Fig. 1) (para [0029]), wherein the electrical interface comprises a first electrical contact and at least one second electrical contact (para [0029]).
Burkett does not expressly disclose that the first electrical contact is on an outer surface of the proximal portion and the at least one second electrical contact is on the outer surface of the proximal portion.
However, Burkett’874 teaches the first electrical contact is on an outer surface of the proximal portion and the at least one second electrical contact is on the outer surface of the proximal portion (i.e., 208, 210, 212, and/or 214) (see Figs. 5-11) (para [0053]).
It would have been obvious to a skilled artisan to modify Burkett to include the first electrical contact is on an outer surface of the proximal portion and the at least one second electrical contact is on the outer surface of the proximal portion, in view of the teachings of Burkett’874, because such a position of the electrical contacts is a suitable position for them to be in to achieve the function of the electrical contacts in Burkett.
Burkett does not expressly disclose wherein the proximal portion of the flexible elongate member is configured to be received within a detachable connector such that detachable connector contacts the outer surface of the proximal portion.
However, Johnson teaches wherein a proximal portion of a flexible elongate member (i.e., where 26, 52, and 54 are located of 12) (see Fig. 1) is configured to be received within a detachable connector (i.e., within 24) (see Fig. 1) (also generally see claim 14) such that detachable connector contacts the outer surface of the proximal portion (as can be seen in Fig. 1) (also see Fig. 6).
It would have been obvious to a skilled artisan to modify Burkett wherein the proximal portion of the flexible elongate member is configured to be received within a detachable connector such that detachable connector contacts the outer surface of the proximal portion, in view of the teachings of Johnson, because such a structure would be one way to realize the obvious advantage of being able to attach a device to the proximal end of the device in Burkett (Examiner’s Note: Burkett recognizes that other medical devices may be attached to the proximal end in some embodiments, see para [0028]-[0029] of Burkett). 
Burkett and Johnson do not expressly disclose wherein the detachable connector comprising an antenna and a power source such that the first electrical contact is configured to communicatively couple the antenna to the wireless transceiver and the at least one second electrical contact is configured to receive power from the power source for the sensor assembly and the wireless transceiver.
However, Kaskoun teaches a detachable connector (130) (Fig. 4D) (para [0081]) (Examiner’s Note: the structures “433” being the ones that are attached and detached to other components) comprising an antenna (431) (Fig. 4D) (para [0081], “[t]he sensor hub 130 may include an antenna 431”) and a power source (437) (Fig. 4D) (para [0081]) such that a first electrical contact is configured to communicatively couple the antenna to the wireless transceiver (via 433 and 439) (see Fig. 4D) and the at least one second electrical contact is configured to receive power from the power source for the sensor assembly and the wireless transceiver (unlabeled, but see Fig. 4D, the other electrical contact that is not “439” that is communicatively coupled to the bottom of the two “433” shown in Fig. 4D).
It would have been obvious to a skilled artisan to modify Burkett wherein the detachable connector comprising an antenna and a power source such that the first electrical contact is configured to communicatively couple the antenna to the wireless transceiver and the at least one second electrical contact is configured to receive power from the power source for the sensor assembly and the wireless transceiver, in view of the teachings of Kaskoun, for the obvious advantage of being able to switch out the power supply to Burkett’s device when the power starts running low.
For claim 3, Burkett further disclose wherein the wireless transceiver is positioned within the proximal portion of the flexible elongate member (as can be seen in Fig. 1).
For claim 4, Burkett further discloses wherein the wireless transceiver is positioned within a central portion of the flexible elongate between the proximal portion and the distal portion (as can be seen in Fig. 1).
For claim 6, Burkett further discloses wherein the wireless transceiver is positioned within the distal portion of the flexible elongate member (as can be seen in Fig. 1).
For claim 13, Burkett further discloses wherein the sensor assembly includes at least one of a pressure sensor or a flow sensor (para [0027]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett’874, Johnson and Kaskoun, and further in view of U.S. Patent Application Publication No. 2011/0117974 to Spitalnik et al. (hereinafter “Spitalnik”).
For claim 10, Burkett, Burkett’874, Johnson and Kaskoun do not expressly disclose wherein at least one second electrical contact include two electrical contacts, wherein one of the two electrical contacts is coupled to a positive terminal of the power source and the other of the two electrical contacts is coupled to a negative terminal of the power source.
However, Spitalnik teaches an electrical interface that includes: a first electrical contact coupled to a positive terminal of a power source (53A) (Fig. 14) (para [0070]); and a second electrical contact coupled to a negative terminal of the power source (53B) (Fig. 14) (para [0070]).
It would have been obvious to a skilled artisan to modify Burkett wherein at least one second electrical contact include two electrical contacts, wherein one of the two electrical contacts is coupled to a positive terminal of the power source and the other of the two electrical contacts is coupled to a negative terminal of the power source, in view of the teachings of Spitalnik, because such an arrangement is a suitable means to provide power to components in Burkett.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 1/31/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791